384 U.S. 718 (1966)
GRAY
v.
ILLINOIS.
No. 1494, Misc.
Supreme Court of United States.
Decided June 13, 1966.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
Elmer Gertz for appellant.
William G. Clark, Attorney General of Illinois, and Richard A. Michael and Philip J. Rock, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.